AMENDED AND RESTATED BYLAWS OF PLATINA ENERGY GROUP, INC. a Delaware corporation (Effective December 18, 2007) TABLE OF CONTENTSb Page ARTICLE I Offices Section 1.Registered Office Section 2.Other Offices ARTICLE II Meetings of Stockholders Section 1.Place of Meetings Section 2.Annual Meetings Section 3.Special Meetings Section 4.Quorum Section 5.Voting Section 6.List of Stockholders Entitled to Vote Section 7.Stock Ledger Section 8.Notice of Business Section 9.Election Inspections Section 10.Organization and Conduct of Meetings Section 11.Action by Written Consent ARTICLE III Directors Section 1.Number and Election of Directors Section 2.Vacancies Section 3.Duties and Powers Section 4.Meetings Section 5.Quorum Section 6.Actions of Board Section 7.Meetings by Means of Conference Telephone Section 8.Committees Section 9.Compensation Section 10.Interested Directors ARTICLE IV Officers Section 1.General Section 2.Election and Compensation Section 3.Voting Securities Owned by the Corporation Section 4.Chairman of the Board of Directors Section 5.President Section 6.Vice Presidents Section 7.Secretary Section 8.Treasurer Section 9.Assistant Secretaries Section 10.Assistant Treasurers Section 11.Other Officers ARTICLE V Stock Section 1.Form of Certificates Section 2.Signatures Section 3.Lost Certificates Section 4.Transfers Section 5.Record Date Section 6.Beneficial Owners ARTICLE VI Notices Section 1.Notices Section 2.Waivers of Notice ARTICLE VII General Provisions Section 1.Dividends Section 2.Disbursements Section 3.Fiscal Year Section 4.Corporate Seal Section 5.Gender ARTICLE VIII Indemnification Section 1.Power to Indemnify in Actions, Suits or Proceedings other Than Those by or in the Right of the Corporation Section 2.Power to Indemnify in Actions, Suits or Proceedings by or in the Right of the Corporation Section 3.Authorization of Indemnification Section 4.Good Faith Defined Section 5.Indemnification by a Court Section 6.Expenses Payable in Advance Section 7.Nonexclusivity of Indemnification and Advancement ofExpenses Section 8.Insurance Section 9.Certain Definitions Section 10.Survival of Indemnification and Advancement of Expenses Section 11.Limitation on Indemnification Section 12.Indemnification of Employees and Agents ARTICLE IX Miscellaneous Section 1.Amendment of Bylaws Section 2.Entire Board of Directors 1 1 1 1 1 1 1 1 2 2 2 3 3 3 4 4 4 4 4 4 5 5 5 5 5 6 6 6 6 7 7 7 7 7 7 8 8 8 9 9 9 9 10 10 10 10 10 10 10 11 11 11 11 11 11 11 11 11 11 12 12 12 12 12 12 13 13 13 14 14 14 14 15 15 15 15 15 15 AMENDED AND RESTATED BYLAWS OF PLATINA ENERGY GROUP, INC. (hereinafter called the “Corporation”) ARTICLE I Offices Section 1.Registered Office. The registered office of the Corporation shall be maintained in the State of Delaware and may be changed from time to time by the Board of Directors. Section 2.Other Offices. The Corporation may also have offices at such other places both within and without the State of Delaware as the Board of Directors may from time to time determine. ARTICLE II Meetings of Stockholders Section 1.Place of Meetings. Meetings of the stockholders for the election of directors or for any other purpose shall be held at such time and place, either within or without the State of Delaware, as shall be designated from time to time by the Board of Directors and stated in the notice of the meeting or in a duly executed waiver of notice thereof. Section 2.Annual Meetings. The Annual Meetings of Stockholders shall be held on such date and at such time as shall be designated from time to time by the Board of Directors and stated in the notice of the meeting, at which meetings the stockholders shall elect, in accordance with Section 1 of Article III of these Bylaws, by a majority vote, those Directors belonging to the class or classes of directors to be elected at such meeting, and transact such other business as may properly be brought before the meeting. Written notice of the Annual Meeting stating the place, date and hour of the meeting shall be given to each stockholder entitled to vote at such meeting not less than ten (10) (unless a longer period is required by law) nor more than sixty (60) days before the date of the meeting. 1 Section 3.Special Meetings. Unless otherwise prescribed by law or by the Certificate of Incorporation, as the same may be amended from time to time, Special Meetings of Stockholders may be called only by the Chairman of the Board, if there be one, the President, the Board of Directors pursuant to a resolution adopted by a majority of the entire Board of Directors (whether or not there exist any vacancies in previously authorized directorships at the time any such resolution is presented to the Board of Directors for adoption) or by the owner or owners, at the time of such call for a special meeting, of ten percent (10%), or more, of the issued and outstanding common stock of the Corporation.Written notice of a Special Meeting stating the place, date and hour of the meeting and the purpose or purposes for which the meeting is called shall be given not less than ten (10) (unless a longer period is required by law) nor more than sixty (60) days before the date of the meeting to each stockholder entitled to vote at such meeting. Business transacted at all Special Meetings shall be confined to the objects stated in the call. Section 4.Quorum.
